           Case 1:19-cv-00534-JLT Document 16 Filed 04/17/20 Page 1 of 1


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   PRECIOUS WOODS,                               Case No.: 1:19-CV-00534 JLT
12                 Plaintiff,                      ORDER DISMISSING THE ACTION WITH
13          v.                                     PREJUDICE
                                                   (Doc. 15)
14   WHITE LANE FITNESS, LLC,
15                 Defendant.
16
17          The parties have settled their case and have stipulated to the action being dismissed with
18   prejudice. (Doc. 15) The Federal Rules of Civil Procedure Rule 41 makes such stipulations effective
19   immediately with further order of the Court. Nevertheless, the Court ORDERS:
20          1.     The action is dismissed with prejudice with each side to bear their own fees and costs;
21          2.     The Court retains jurisdiction to enforce the settlement agreement;
22          3.     The Clerk of the Court is DIRECTED to close this action.
23
24   IT IS SO ORDERED.
25
        Dated:    April 17, 2020                              /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
